Citation Nr: 0638072	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from June 1967 to November 
1969.

This appeal is from an April 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is not the result of injury suffered or disease 
contracted in service, or the result of worsening in service 
of a pre-existing injury or disease.

2.  The veteran's right shoulder disorder, most recently 
diagnosed as early degenerative joint disease of the right 
acromioclavicular joint, is not the result of injury suffered 
or disease contracted in service, or the result of worsening 
in service of a pre-existing injury or disease.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by wartime service, nor may such 
incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1111, 
1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2006).

2.  A right shoulder disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2006).

The veteran applied for disability compensation for cervical 
degenerative disc disease and for right shoulder bursitis in 
December 2003.  A VA letter of December 2003 afforded the 
veteran all aspects of notice mandated by law and regulation, 
except notice of the potential rating and effective date 
elements of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter did not explicitly request the 
veteran to submit any pertinent evidence currently in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The notice did inform the veteran of his 
responsibility to make sure VA received all requested records 
not in federal possession, and it informed him that VA must 
receive all evidence within one year to be considered for his 
claim.  As no reasonable understanding of the requirements of 
prosecuting the claim could omit pertinent evidence in his 
possession from that VA required, the letter effectively met 
the requirement to notify the veteran to submit pertinent 
evidence in his possession.

Any potential prejudice resulting from failure to provide 
notice of the rating and effective date elements of the 
claims is moot, in light of the outcome herein.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has discharged 
all elements of its notice requirements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Any defects in the timing 
or language of VA implementation of its notice duties have 
been harmless to the veteran's claim.  See Conway v. 
Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all information and evidence of which it had 
notice.  These comprised service and VA records.  The veteran 
reported no other evidence or source of evidence.  VA 
examined the veteran and obtained a medical opinion.  No 
other examination or opinion is necessary to decide the 
claim.  Therefore, VA has discharged its duty to assist the 
veteran to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

II.  Entitlement to Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Such a disability is called "service 
connected."  38 U.S.C.A. § 101(16).

Generally, to prove service connection, a 
claimant must submit (1) medical evidence 
of a current disability, (2) medical 
evidence, or in certain circumstances lay 
testimony, of in-service incurrence or 
aggravation of an injury or disease, and 
(3) medical evidence of a nexus between 
the current disability and the in-service 
disease or injury.

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran is currently diagnosed with degenerative disc 
disease of the cervical spine and with degenerative joint 
disease of the right shoulder.  Thus, he has current 
disabilities for which VA will pay compensation if they are 
the result of injury or disease incurred in or aggravated by 
service.  For lack of such evidence, however, the veteran's 
claims must fail.

The veteran asserts he was fit on entrance into service and 
now has cervical degenerative disc disease and right shoulder 
degenerative joint disease, without any intervening cause.  
He argues both must therefore result from service.  He 
asserts the current disorders must result from lifting heavy 
boxes as an ammunition handler in service.  He disputes the 
opinion of a January 2004 VA compensation examiner that his 
cervical degenerative disc disease and right shoulder 
degenerative joint disease are probably due to heavy labor 
performed during the veteran's life since he left service.  
In his notice of disagreement and substantive appeal, the 
veteran denied performing extensive heavy labor after 
service.  He reasons that because his activities in service 
were more strenuous than any he has performed since service, 
the activity in service must be the cause of both his 
cervical degenerative disc disease and his right shoulder 
disorder.

Service medical records are devoid of any complaint, 
treatment, or diagnosis of a cervical spine or a right 
shoulder disorder.  They comprise an entrance examination, 
which found him sound of neck and right shoulder.  There is 
no evidence to the contrary.  He is presumed sound of neck 
and right shoulder on entrance into service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Treatment records devoid of 
any pertinent complaint, and an undated separation medical 
history and partially completed examination report, both 
without mention of complaint about the cervical spine or 
right shoulder.  The veteran has never reported having neck 
or right shoulder complaints in service.

There is a hiatus in the medical records from separation from 
service until January 1998, when the veteran sought VA 
benefits and treatment.  A January 1998 VA 
X-ray study found cervical degenerative joint disease.  A 
February 1998 VA hospital summary of hospitalization for 
cervical discectomy noted the veteran's history of a three to 
four week history of cervical spine pain, which had begun 
upon awakening after an uneventful day and with no history of 
trauma.  The pain had increased steadily and he had developed 
"shooting" pain in his right shoulder and then to his 
fingers.  Magnetic resonance imaging found bulging 
intervertebral discs, and he proceeded with surgery.  On VA 
compensation and pension examination in May 1998, he reported 
not remembering any orthopedic complaints in service.  He 
reported getting some problems in the neck in the 1990s.  A 
May 2003 VA compensation and pension examination noted the 
disc herniation and surgery four years earlier, and upon 
examination and X-ray study diagnosed advanced cervical 
degenerative disc and joint disease.

A June 1998 lay statement described the veteran's onset of 
right shoulder problems about November 1997.  There was no 
comment about earlier right shoulder problems.  Another lay 
statement reported that the writer knew the veteran had 
lifted heavy boxes of ammunition in service.

The first mention of the right shoulder other than as a sign 
of the disc herniation was in the May 2003 VA examination.  
The veteran reported he had been told his shoulder was 
deteriorating.  X-ray study of the shoulder was normal.  The 
examiner found some anterior tenderness in an otherwise 
normal shoulder and diagnosed resolved bursitis.

On VA compensation examination in January 2004, the examiner 
reported reviewing the veteran's claims file and noting no 
change in the veteran's neck and right shoulder since the May 
2003 examination.  He noted the veteran had done hard labor 
all of his life since his military service.  The veteran 
complained of snapping, crackling, and popping with movement 
of his neck and right shoulder.  He reported current pain and 
avoidance of lifting heavy weight and of overhead activity 
with is right arm.  He denied neurological symptoms.  He 
denied any history of injury, but he reported lifting "an 
awful lot of ammunition" in the service.  Upon physical 
examination and review of May 2003 x ray studies, the 
examiner diagnosed degenerative disc disease of the cervical 
spine and early degenerative joint disease of the right 
acromioclavicular joint.  The examiner opined that it is more 
likely than not that the veteran's degenerative disc disease 
and joint disease are results of the heavy labor associated 
with farming and mining in his civilian employment, and not 
directly related to service.

The January and February 1998 medical records and the June 
1998 lay statement are evidence against finding the veteran 
suffered injury or contracted disease of the cervical spine 
in service, because they tend to show onset long after 
service.

There are more than 300 pages of VA treatment records in the 
claims file, covering from January 1998 to July 2004.  Except 
for the 1998 records of surgery and follow-up for then-recent 
disc herniation, they make no mention of the cervical spine.  
They make no mention of the right shoulder, except in the 
context of a brief review of systems in July 2007, which 
noted there were no musculoskeletal abnormalities.  Nothing 
in the treatment records is evidence that the veteran 
suffered injury of his cervical spine or of his right 
shoulder in service, or of the onset of degenerative disc or 
joint disease in service, or of any link between current 
cervical spine or right shoulder disorders and service.

There is no evidence that the veteran had a chronic disease 
in service that permits VA to find the current cervical spine 
or right shoulder disorders are manifestations of chronic 
disease diagnosed as such in service.  38 C.F.R. § 3.303(b).  
The nearly 30-year hiatus in the medical records and the 
absence even of testimony of cervical spine or right shoulder 
disorders during the year after service precludes a 
presumption of incurrence or aggravation of arthritis in 
service.  See 38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  Without evidence of a condition noted in 
service, service connection cannot be based upon continuity 
of symptomatology after service with a condition noted in 
service.  38 C.F.R. § 3.303(b).  There is no medical evidence 
related to service that current diagnoses first made after 
service and after any potentially applicable presumptive 
period were incurred in service.  38 C.F.R. § 3.303(d).

The veteran's argument is not probative evidence, but is a 
lay opinion of the cause of a medical condition.  Opinions of 
the causes of medical disorders must come from someone with 
medical expertise in order for VA to accept the opinion as 
evidence of the cause of a medical disorder.  A lay person's 
opinion about the cause of a medical disorder is not 
acceptable as evidence, because it is beyond the layperson's 
expertise to proffer a medical opinion as evidence.  Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).

The veteran must support his claim with evidence.  
38 U.S.C.A. § 5107(a).  The veteran has not met his burden of 
producing any actual, objective evidence that his current 
cervical spine or current right shoulder disorders result 
from injury suffered or disease contracted in wartime service 
or are otherwise related to service.  The silent service 
medical records, the lengthy hiatus between service and the 
first documentation of either claimed disorder, and the lack 
of any competent opinion linking service to any current 
disability amount to a clear preponderance of the evidence 
against the claims when weighed against no evidence for the 
claims.


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for a right shoulder disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


